Citation Nr: 1601332	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  11-19 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for schizophrenia.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a thoracolumbar spine disability. 

4.  Entitlement to service connection for a thoracolumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to October 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS), to include a transcript of the October 2015 Board hearing presided over by the undersigned Veterans Law Judge.  

The issue of entitlement to service connection for a thoracolumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In November 2015, prior to the promulgation of a decision in the appeals, the Board received notification from the Veteran in writing that a withdrawal of the appeals for entitlement to service connection for sleep apnea and for schizophrenia is requested.

2.  In an August 1995 rating decision, the RO denied the claim for service connection for a thoracolumbar back disability, based on the determination that there was no current disability. 

3.  The Veteran did not submit a notice of disagreement for the August 1995 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claim for service connection for a thoracolumbar spine disability.

4.  In an April 2006 rating decision, the RO reopened the previously denied claim for service connection for a thoracolumbar spine disability and denied the claim on the merits based on the determination that this disability was not incurred in or aggravated by service. 

5.  The Veteran did not submit a notice of disagreement for the April 2006 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claim for service connection for a thoracolumbar spine disability.

6.  In a January 2008 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim for service connection for a thoracolumbar spine disability.

7.  The Veteran did not submit a notice of disagreement for the January 2008 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claim for service connection for a thoracolumbar spine disability.

8. The additional evidence received since the January 2008 rating decision was not previously considered in that decision and raises a reasonable possibility of substantiating the claim for service connection for a thoracolumbar spine disability.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeals for entitlement to service connection for sleep apnea and for schizophrenia by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The August 1995 rating decision, which denied entitlement to service connection for a thoracolumbar spine disability, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (1995).

3.  The April 2006 rating decision, which denied entitlement to service connection for a thoracolumbar spine disability, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

4.  The January 2008 rating decision, which denied reopening of the previously denied claim for a thoracolumbar spine disability, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

5.  The additional evidence received since the January 2008 rating decision is new and material to the claim for service connection for a thoracolumbar spine disability, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissals of Appeals for Sleep Apnea and Schizophrenia

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeals for entitlement to service connection for sleep apnea and for schizophrenia in writing in November 2015.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

Application to Reopen the Claim for Service Connection

Because the Board is reopening the previously denied claim for service connection for a thoracolumbar spine disability, discussion concerning compliance with the duties to notify and assist is not necessary.

If a decision is issued, and not appealed, it becomes final.  A claim may only be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If VA finds that new and material evidence is presented during this period, the decision does not become final.  Id.   

In an August 1995 rating decision, the RO denied the claim for service connection for a thoracolumbar back disability, based on the determination that there was no current disability.  After the Veteran was notified of the adverse decision, the Veteran did not submit a notice of disagreement with the decision.  Moreover, no new and material evidence was submitted within a year of the August 1995 rating decision.  Therefore, the August 1995 rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (1995).

In an April 2006 rating decision, the RO reopened the previously denied claim for service connection for a thoracolumbar spine disability and denied the claim on the merits based on the determination that this disability was not incurred in or aggravated by service.  After the Veteran was notified of the adverse decision, the Veteran did not submit a notice of disagreement with the decision.  Moreover, no new and material evidence was submitted within a year of the April 2006 rating decision.  Therefore, the April 2006 rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

In a January 2008 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim for service connection for a thoracolumbar spine disability.  The Board acknowledges that in April 2008, the Veteran submitted a statement requesting that his claim for service connection for a thoracolumbar spine disability be reopened, and argued that this disability was combat-related.  However, this April 2008 statement did not express disagreement with the RO's January 2008 determination and a desire to contest the result; therefore, this statement does not constitute a notice of disagreement.  See 38 C.F.R. § 20.201.  Further, this statement related to a fact, namely an in-service occurrence of a back disability, that was already established by the record at the time of the January 2008 rating decision.  See e.g., August 1995 rating decision (finding that multiple back complaints were shown in service).  Therefore, though this statement was new, it is not material.  Thus, on review, after the Veteran was notified of the adverse January 2008 decision, the Veteran did not submit a notice of disagreement with the decision.  Moreover, no new and material evidence was submitted within a year of the January 2008 rating decision.  Therefore, the January 2008 rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

At the time of the January 2008 rating decision, the evidence of record included the Veteran's service treatment records, service personnel records, post-service treatment records, and the Veteran's statements.  

The additional evidence presented since the January 2008 rating decision includes the October 2015 Board hearing, in which the Veteran reported that he began having back problems in service and these problems have continued since onset in service.  See October 2015 Board hearing transcript at p. 7.  The additional evidence also includes a diagnosis of lumbar spine arthritis.  See e.g., August 2014 VA physician note.  The credibility of the Veteran's complaints of continuing symptoms and the diagnosis of arthritis is presumed for the purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence tending to show that the Veteran has a chronic thoracolumbar spine disability that manifested in service and that symptoms thereof continued since service is pertinent evidence that was absent at the time of the January 2008 rating decision, and such evidence raises a reasonable possibility of substantiating the claim.  Thus, the Board finds that new and material evidence has been submitted, and the claim for service connection for a thoracolumbar spine disability is reopened.  

Although the evidence is sufficient to reopen, it is not sufficient to grant the claim for service connection for a thoracolumbar spine disability.  The Board finds that additional evidentiary development is required.  

The Board notes that while the AOJ may obtain additional VA treatment records dating prior to October 2003 on remand such that 38 C.F.R. § 3.156(b) may be applicable at a future date, the Board is reopening at this juncture to ensure that complete and efficient development, including an examination, can be ordered.  




ORDER

The appeal for entitlement to service connection for sleep apnea is dismissed.

The appeal for entitlement to service connection for schizophrenia is dismissed.

Because new and material evidence has been received, the claim of service connection for a thoracolumbar spine disability is reopened.


REMAND

The Veteran contends that he has a current thoracolumbar spine disability that is related to service, to include as a result of his in-service back disabilities and due to frequent lifting of objects such as a GP medium tent in service.  See e.g., October 2015 Board hearing transcript at p. 5; July 1995 VA examination.  The Veteran also reported that his back symptoms had their onset in service and have continued since service.  The Veteran's service treatment records show multiple complaints regarding the back and in-service medical assessments such as spasm and strain.  The medical evidence during the current appeal period show ongoing complaints of back pain and notes arthritis and degenerative disk disease in the lumbar spine as shown by x-rays.  See e.g., August 2014 VA physician note.  

These facts are pertinent to the claim; however, there remains the unanswered medical question of whether the Veteran's thoracolumbar spine disability, to include arthritis and degenerative disc disease, is etiologically related to service.  Therefore, the Veteran should be afforded a VA examination to determine the same.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Please contact the Veteran and request that he provide information as to any outstanding treatment records regarding his back, to include the following:

a. Any updated treatment records from the Maxwell Air Force Base dating from September 2015 to present. 

c.  Any relevant private treatment provider.  

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  All attempts to fulfill this development should be documented in the claims file. 

2. Please obtain all outstanding relevant VA treatment records,  to include records dating from February 2015 to present, and dating from October 1993 to September 2003.

3. Please request, directly from the Social Security Administration, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.  See June 2012 VA psychiatric note (Veteran complained of back pain and reported that he was on Social Security Disability).

4. After completing the above development, please schedule the Veteran for a VA examination to determine the nature and etiology of a thoracolumbar spine disability.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file (including Virtual VA and VBMS) and should note that this case review took place.  

a. Please indicate the nature and diagnosis(es) of the Veteran's thoracolumbar spine disability.  

Attention is invited to the diagnoses of arthritis and degenerative disk disease.  See e.g., August 2014 VA physician note; May 2015 Maxwell Air Force Base radiological report of the lumbar spine.  

b. Regarding arthritis of the thoracolumbar spine, please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the thoracolumbar spine arthritis manifested in service or within the first post-service year, or is otherwise etiologically related to service.  

Regarding any other diagnosed thoracolumbar disability, please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such disability had its onset in service or is etiologically related to service.  

The examiner's attention is invited to the Veteran's recurrent in-service back complaints; in-service medical assessments such as spasm and strain; and, the Veteran's competent reports of continuing back problems since onset in service.  See October 1985, December 1987, March 1988, August 1988, and March 1989 service treatment records; May 1993 Report of Medical History; October 2015 Board hearing transcript at p. 5; July 1995 VA examination.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5. Thereafter, readjudicate the claim on appeal, and furnish the Veteran and his representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


